ACCEPTED
                                                                                                   01-14-00558-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               1/8/2015 2:47:22 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK




                                                                              FILED IN
                     NICHOLAS “NICO” LAHOOD1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                               Criminal District Attorney
                                                                       1/8/2015 2:47:22 PM
                                    Bexar County, Texas
                                                                       CHRISTOPHER A. PRINE
January 8, 2015                                                                Clerk


Honorable Christopher A. Prine, Clerk
First Court of Appeals District
301 Fannin Street
Houston, Texas 77002


                     RE:    Joseph Arreola v. The State of Texas
                            Appellate Case No. 01-14-00558-CR
                            Trial Court Case No. 2012-CR-4258
Dear Mr. Prine:

The Appellants counsel in the instant case has filed a brief pursuant to Anders v.
California, 386 U.S. 738,87 S. Ct. 1402,18 L. Ed. 2d 493 (1967). It is asserted therein
that no reversible error exists in the instant case. The State waives the right to file an
Appellee’s brief in response at this time, however, stands ready to respond should the
Court find it necessary.

Thank you in advance for your consideration.

Sincerely yours,

/s/ Mary Beth Welsh
Mary Beth Welsh
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2782
S.B.N. 00785215                                              cc: Kimberly Dufour Gardner
mwelsh@bexar.org                                                 Attorney at Law
                                                                 10 Ledge Lane
                                                                 San Antonio, Texas 78212
Attorney for the State